     Case 1:19-cr-00103-JRH-BKE Document 21 Filed 05/04/21 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION




UNITED STATES OF AMERICA


      V.                                                    CR 119-103


TIMOTHY EDWARD COMER




                                           ORDER




      Defendant         Timothy       Edward     Comer      seeks     relief          under   the

"'compassionate release" provision of 18 U.S.C. § 3582(c)(1)(A).

The compassionate release provision of § 3582(c)(1)(A) provides a

narrow     path    for    a    defendant       in "extraordinary            and       compelling

circumstances" to             leave    prison    early.        Comer       claims      that   his

medical     condition,         in     conjunction      with    the     potential         adverse

effects     to     him    should        he    contract      COVID-19,        qualifies          as

"extraordinary           and        compelling"          circumstances                warranting

compassionate release.

      Prior to the passage of the First Step Act, only the Director

of   the    Bureau       of    Prisons       ("BOP")     could      file     a    motion      for

compassionate release in the district court.                          The First Step Act

modified 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to move a

federal district court for compassionate release, but only "after

he   has   fully    exhausted          all    administrative        rights       to    appeal   a

failure     of    the    Bureau       of     Prisons   to     bring    a    motion       on   the
     Case 1:19-cr-00103-JRH-BKE Document 21 Filed 05/04/21 Page 2 of 3



defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever

is earlier."       In this case. Comer contends that he emailed the

Warden requesting compassionate release on May 3, 2020 but never

received a response.          The problem is that Comer has not presented

any evidence of this request; consequently, the Court is unable to

conclude that      he   has   exhausted      his    administrative       remedies    with


respect to his claimed health conditions of type 2 diabetes, high

cholesterol, hypertension, and ""history of heart attacks."                         (See

Def.'s Mot., Doc. 15, at 2.)                For this reason. Comer's motion is

subject to dismissal.

        Further, the Court is constrained to note that Comer refused

the COVID-19 vaccination on March 11, 2021.                 (Gov't Resp. in Opp'n,

Doc. 18, Ex. A at 101.)            Declining the opportunity to dramatically

reduce his risk of exposure to COVID-19, Defendant has undermined

his assertion that he is at increased risk from the virus.                         As one


district court has put it, a defendant ""cannot reasonably expect

that prolonging his risk by declining vaccination will be rewarded

with a sentence reduction."               See United States v. Lohmeier, 2021

WL   365773,   at *2     (N.D.     111.     Feb.    3,   2021)   (also   stating    that

notwithstanding the defendant's own recalcitrance, the fact that

other    inmates   and    staff     are     being    vaccinated    lowers    his    risk

exposure); see also United States v. McBride, 2021 WL 354129, at

*3   (W.D.N.C.     Feb.       2,    2021)    (""Defendant's       refusal     to    take
   Case 1:19-cr-00103-JRH-BKE Document 21 Filed 05/04/21 Page 3 of 3



preventative measures undermines his assertion that extraordinary

and compelling reasons exist to warrant his release from prison.").

Moreover, the Court notes that there are currently no active cases

among    the   staff or      the    inmates at Edgefield         FCI,    which   also

significantly        lowers        Comer's     risk    of      exposure.            See

https://www.bop.gov/coronavirus/index.jsp               (last    visited      May    4,

2021).

        Upon   the   foregoing,      the     Government's     motion     to   dismiss

Defendant Comer's motion for compassionate release (doc. 18) is

GRANTED.       The   Clerk   is    directed   to   TERMINATE    Defendant     Comer's


motion (doc. 15).

        ORDER ENTERED at Augusta, Georgia, this                         day of May,

2021.




                                                                   :hief judge
                                               UNITEIT^TATES DISTRICT COURT
                                                       IN   DISTRICT    OF GEORGIA
